Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 1 of 14 PageID #: 1418




                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

   UNITED STATES OF AMERICA                   §
                                              §
   v.                                         §   CRIMINAL NO. 4:11-CR-106-SDJ
                                              §
   RODNEY LEWIS WOODS (8)                     §

                      MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Rodney Lewis Woods’s Motion for Modification

  of Sentence of Imprisonment. (Dkt. #320). The Government filed a response in

  opposition, (Dkt. #322), to which Woods filed a reply, (Dkt. #323). The Court, having

  considered the motion, the subsequent briefing, and the applicable law, DISMISSES

  the motion for lack of jurisdiction.

                                     I. BACKGROUND

        Woods is currently serving a 200-month term of imprisonment at FMC Fort

  Worth for conspiracy to possess with intent to distribute 100 kilograms or more of

  marijuana, in violation of 21 U.S.C. §§ 841(a) and 846. Woods avers that, at the time

  the instant motion was filed, he had served approximately eighty-four months of his

  sentence. Citing risks to his health associated with the COVID-19 pandemic and

  relying on 18 U.S.C. § 3582(c)(1)(A), Woods requests that the Court reduce his

  sentence of imprisonment to a period of supervised release or probation equal in

  length to the remainder of his current sentence.1


        1  Woods also requests in the alternative that the Court release him to home
  confinement for the remainder of his sentence. However, as explained in the Court’s order
  dismissing Woods’s Motion for Emergency Furlough to Home Confinement, (Dkt. #321), the
  Court lacks jurisdiction to decide where Woods serves his sentence.


                                             1
Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 2 of 14 PageID #: 1419




        Woods submitted a Request for Emergency Furlough Transfer to Home

  Confinement Placement to his warden on April 1, 2020, arguing that the risk created

  by the COVID-19 pandemic constitute extraordinary and compelling reasons

  warranting a transfer to home confinement for the remainder of Woods’s sentence.

  (Dkt. #320-1 at 4). Woods did not receive a response from the warden within thirty

  days. Woods then filed the request in this Court as a pro se Motion for Emergency

  Furlough to Home Confinement, (Dkt. #318), which the Court dismissed after

  concluding that it lacked jurisdiction to decide where Woods serves his sentence.

  (Dkt. #321). Woods now returns to this Court seeking a sentence reduction under

  18 U.S.C. § 3582(c)(1)(A), arguing that his health conditions, combined with the risks

  created by the current COVID-19 pandemic, present extraordinary and compelling

  reasons warranting a reduction in his sentence.

                                    II. DISCUSSION

        A judgment of conviction imposing a sentence of imprisonment “constitutes a

  final judgment and may not be modified by a district court except in limited

  circumstances.” Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683,

  177 L.Ed.2d 271 (2010) (quoting 18 U.S.C. § 3582(b)); see also 18 U.S.C. § 3582(c).

  One such circumstance, invoked by Woods, arises from 18 U.S.C. § 3582(c)(1)(A)(i),

  which authorizes a district court to reduce a term of imprisonment when

  “extraordinary and compelling reasons” for a reduction exist that are “consistent with

  applicable policy statements issued by the Sentencing Commission,” and other

  procedural and substantive requirements are met. 18 U.S.C. § 3582(c)(1)(A).




                                            2
Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 3 of 14 PageID #: 1420




         Although Woods has met Section 3582(c)(1)(A)’s exhaustion requirement, he

  has not met the statute’s requirement that “extraordinary and compelling reasons”

  exist “consistent with applicable policy statements issued by the Sentencing

  Commission,” warranting a modification of his sentence. Woods’s motion must

  therefore be dismissed for lack of jurisdiction.

  A. Woods Has Met Section 3582(c)(1)(A)’s Exhaustion Requirement.

         Woods’s modification-of-sentence motion may be considered only if he first

  meets Section 3582(c)(1)(A)’s exhaustion requirement. The statute provides that a

  court may not consider any modification to a defendant’s sentence under

  Section 3582(c)(1)(A)(i) unless a motion for such a modification is properly made by

  the Director of the BOP or by a defendant who has fully exhausted his or her

  administrative remedies. 18 U.S.C. § 3582(c)(1)(A). The Director of the BOP may

  request a sentence reduction in court at any time. Id. A defendant may also make

  such a request, but only after fully exhausting remedies within the BOP or after

  thirty days have passed since he or she sought administrative remedies. Id.2

         On April 1, 2020, Woods submitted a request to his warden to be released to

  home confinement under the First Step Act based on concerns relating to COVID-19.

  (Dkt. #320-1). Woods did not receive a response. Woods then filed the current motion

  on May 19, 2020—more than thirty days after he submitted his request to his warden.

  Woods has therefore met Section 3582(c)(1)(A)’s exhaustion requirement.



         2In 2018, Congress passed the First Step Act, Pub. L. 115-391, 132 Stat. 5194, which,
  among other things, amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant, in addition to
  the Director of the BOP, to move for a sentence reduction.


                                               3
Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 4 of 14 PageID #: 1421




  B. Woods Has Not Met Section 3582(c)(1)(A)’s Requirements for Sentence
     Modification.

        1. Woods must meet Section 3582(c)(1)(A)’s requirement that
           “extraordinary and compelling reasons” exist “consistent with
           applicable policy statements issued by the Sentencing
           Commission,” warranting a reduction of his sentence.

        Under Section 3582(c)(1)(A)(i), a district court may grant a sentence reduction

  if it finds that (1) “extraordinary and compelling reasons warrant such a reduction,”

  (2) “such a reduction is consistent with applicable policy statements issued by the

  Sentencing Commission,” and (3) such a reduction is appropriate “after considering

  the factors set forth in [18 U.S.C. § 3553(a)] to the extent that they are applicable.”

  18 U.S.C. § 3582(c)(1)(A).

        Congress did not define what constitute “extraordinary and compelling

  reasons” for a sentence reduction under Section 3582(c)(1)(A), but rather delegated

  that authority to the Sentencing Commission. In 28 U.S.C. § 994(a)(2), Congress

  granted the Commission broad authority to promulgate “general policy statements

  regarding application of the guidelines or any other aspect of sentencing or sentence

  implementation that in the view of the Commission would further the purposes set

  forth in [18 U.S.C. § 3553(a)(2)].” And, as particularly relevant here, in 28 U.S.C.

  § 994(t), “Congress instructed the Commission to ‘describe what should be considered

  extraordinary and compelling reasons for sentence reduction [under Section

  3582(c)(1)(A)], including the criteria to be applied and a list of specific examples.’”

  United States v. Garcia, 655 F.3d 426, 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).




                                             4
Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 5 of 14 PageID #: 1422




        The Commission’s policy statements, issued under 28 U.S.C. § 994(t), are

  binding concerning what should be considered extraordinary and compelling reasons

  for sentence reduction under 18 U.S.C. § 3582(c)(1)(A). As the Fifth Circuit has

  explained, “a common sense reading” of Section 3582(c)(1)(A)’s phrase that a sentence

  reduction must be “consistent with applicable policy statements issued by the

  Sentencing Commission,” is that, “regardless of whether Congress wanted [the

  Commission’s] policy statements to be binding in the sentencing context, it wished

  them to be binding in § 3582(c) proceedings.” Id. “If a sentence reduction is

  inconsistent with a policy statement, it would violate § 3582(c)’s directive, so policy

  statements must be binding.” Id.; see also Dillon, 560 U.S. at 827 (explaining that the

  Commission’s pertinent policy statements are binding on courts where 18 U.S.C.

  § 3582(c)(2)—using   the same language as Section 3582(c)(1)(A)—permits              a

  sentencing reduction based on a retroactive guidelines amendment only if “such a

  reduction is consistent with applicable policy statements issued by the Sentencing

  Commission”).

        Thus, Woods cannot obtain a sentence reduction under Section 3582(c)(1)(A)

  merely by asserting reasons that he, or for that matter this Court, might believe are

  sufficiently “extraordinary and compelling” to justify a sentence reduction. Instead,

  under the plain text of 18 U.S.C. § 3582(c)(1)(A) and 28 U.S.C. § 994(t), as well as

  controlling precedent, Woods’s proffered reasons must be consistent with the

  Sentencing Commission’s applicable policy statement concerning what should be




                                            5
Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 6 of 14 PageID #: 1423




  considered extraordinary and compelling reasons for a sentence reduction under

  Section 3582(c)(1)(A).

         2. Woods fails to satisfy Section 3582(c)(1)(A) because his alleged
            “extraordinary and compelling reasons” for sentence reduction are
            not “consistent with applicable policy statements issued by the
            Sentencing Commission.”

         Woods’s modification-of-sentence motion turns on his assertion that the risks

  to his health associated with COVID-19, coupled with his preexisting health

  conditions, constitute extraordinary and compelling reasons to reduce his sentence.

  Woods’s assertion fails because it is untethered to the Sentencing Commission’s

  binding applicable policy statement in Section 1B1.13 of the Sentencing Guidelines.

  Section 1B1.13 describes what are considered “extraordinary and compelling

  reasons” for a sentence reduction under Section 3582(c)(1)(A)(i) and provides no basis

  for a reduction based on the threat of COVID-19.

         Section 1B1.13 allows a sentence reduction for “extraordinary and compelling

  reasons” only if the reasons are “consistent with this policy statement.” U.S.S.G.

  § 1B1.13(1)(A), (3).3 Application note 1 to the policy statement explains that

  “extraordinary and compelling reasons exist under any of the circumstances set forth

  below,” which include only: (a) a defendant suffering from a terminal illness or other

  medical condition “that substantially diminishes the ability of the defendant to


         3 The policy statement is binding under the express terms of Section 3582(c)(1)(A),
  and because it concerns only possible sentence reductions, not increases, it is not subject to
  the rule of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See
  Dillon, 560 U.S. at 824–28 (rejecting the proposed application of Booker in the related context
  of a proceeding under Section 3582(c)(2)); United States v. Doublin, 572 F.3d 235, 237–39
  (5th Cir. 2009) (rejecting application of Booker to sentence reductions under 18 U.S.C.
  § 3582).


                                                6
Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 7 of 14 PageID #: 1424




  provide self-care within the environment of a correctional facility and from which he

  or she is not expected to recover”; (b) a defendant at least 65 years old who “is

  experiencing a serious deterioration in physical or mental health because of the aging

  process” and “has served at least 10 years or 75 percent of his or her term of

  imprisonment, whichever is less”; (c) a defendant who has minor children without a

  caregiver or with an incapacitated spouse or partner who needs the defendant to be

  the caregiver; or (d) “[a]s determined by the Director of the Bureau of Prisons, . . . an

  extraordinary and compelling reason other than, or in combination with, the [above]

  reasons.” Id., n.1(A)–(D).

         Consistent with the application note, the BOP has issued Program

  Statement 5050.50 (“PS 5050.50”), which describes the BOP’s consideration of

  compassionate-release      requests.    PS 5050.50, which was amended effective

  January 17, 2019, following the passage of the First Step Act, sets forth in detail the

  BOP’s definition of circumstances that may support a request for compassionate

  release, limited to the same bases identified by the Commission: serious medical

  conditions, advanced age, and family circumstances.4 See PS 5050.50 ¶¶ 3–6.

         Neither the Commission’s policy statement nor PS 5050.50 provide a basis for

  compassionate release based on Woods’s COVID-19 concerns. Instead, the grounds

  for release are limited to individual circumstances involving health, age, family



         4 PS 5050.50 also requires consideration of a list of nonexclusive factors: “the
  defendant’s criminal and personal history, nature of his offense, disciplinary infractions,
  length of sentence and amount of time served, current age and age at the time of offense and
  sentencing, release plans, and ‘[w]hether release would minimize the severity of the offense.’”
  United States v. Saldana, 807 F.App’x 816, 819 (10th Cir. 2020) (quoting PS 5050.50 ¶ 7).


                                                7
Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 8 of 14 PageID #: 1425




  responsibilities, and other reasons as determined by the Director of the BOP. For this

  reason, courts have concluded that an inmate’s concerns about risks associated with

  the spread of COVID-19 are not consistent with the policy statement of the

  Commission as required by Section 3582(c)(1)(A). See, e.g., United States v. Raia,

  954 F.3d 594, 597 (3d Cir. 2020) (explaining that “the mere existence of COVID-19 in

  society and the possibility that it may spread to a particular prison alone cannot

  independently justify compassionate release, especially considering BOP’s statutory

  role, and its extensive and professional efforts to curtail the virus’s spread”); United

  States v. Eberhart, No. 13-CR-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25,

  2020) (“General concerns about possible exposure to COVID-19 do not meet the

  criteria for extraordinary and compelling reasons for a reduction in sentence set forth

  in the Sentencing Commission’s policy statement.”).

         Because Woods’s compassionate-release motion seeks a sentence reduction

  based on alleged “extraordinary and compelling reasons” that are not “consistent with

  applicable policy statements issued by the Sentencing Commission,” he fails to meet

  the requirements of Section 3582(c)(1)(A)(i).5

         3. The First Step Act did not alter the substantive criteria for
            compassionate release under Section 3582(c)(1)(A).

         Woods points to cases where district courts have concluded that the risks

  associated with the COVID-19 pandemic constitute extraordinary and compelling

  reasons justifying release. Many of these cases conclude that the policy statements in



         5Given Woods’s failure to meet Section 3582(c)(1)(A)’s requirements, the Court need
  not address whether the applicable 18 U.S.C. § 3553(a) factors support a sentence reduction.


                                               8
Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 9 of 14 PageID #: 1426




  the sentencing guidelines are no longer binding on courts considering compassionate-

  release motions because the First Step Act was passed after the most recent iteration

  of the sentencing guidelines. E.g., United States v. Rodriguez, 451 F.Supp.3d 392, 395

  (E.D. Pa. 2020). In other words, these cases hold that, following the passage of the

  First Step Act, district courts now have discretion to determine for themselves what

  factors constitute “extraordinary and compelling reasons” warranting a sentence

  reduction. This Court respectfully disagrees.

        The conclusion that the First Step Act permits district courts to determine

  what constitute extraordinary and compelling reasons fails to recognize the difference

  between the First Step Act’s amendments to the procedural requirements for seeking

  compassionate release in district court and the unamended substantive requirements

  that permit courts to grant compassionate release. The First Step Act amended

  Section 3582(c)(1)(A) to permit a defendant to move the district court directly for

  compassionate release, overriding those parts of Section 1B1.13 of the Sentencing

  Guidelines providing that only the Director of the BOP may file such motions. See

  supra n.2. The First Step Act amendments to Section 3582(c)(1)(A), however, did not

  change the substantive criteria that district courts must apply in making those

  decisions. The amendments also did not shift the authority to develop such criteria

  from the Sentencing Commission to the courts.6


        6 To the contrary, the First Step Act left unchanged two critical statutory commands
  vesting the Commission, not courts, with authority to set the applicable standard for
  “extraordinary and compelling reasons” warranting a sentence reduction. First, any sentence
  reduction under Section 3582(c)(1)(A) must still be “consistent with applicable policy
  statements issued by the Sentencing Commission.” Second, “[t]he [Sentencing] Commission,
  in promulgating general policy statements regarding the sentencing modification provisions


                                              9
Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 10 of 14 PageID #: 1427




          Overreading the First Step Act’s procedural revision concerning who may file

   a compassionate-release motion, the cases relied on by Woods conclude that the Act,

   without saying so, also effected a significant change to the substantive criteria

   supporting compassionate release. The fact that Congress’s change to Section 3582’s

   procedural mechanism necessarily overrides a Sentencing Commission policy

   statement concerning the same procedural mechanism cannot be translated into

   congressional intent to alter the statute’s provisions governing the merits of

   compassionate-release motions.7

          Congress decided to leave undisturbed both Section 3582’s requirement that

   any reduction be consistent with the applicable policy statement and Section 994’s

   authorization and directive to the Sentencing Commission to promulgate the policy

   statement. This decision cannot be ignored or elided by this Court. See Comcast Corp.

   v. Nat’l Ass’n of African Am.-Owned Media, — U.S. —, 140 S.Ct. 1009, 1018, 206



   in Section 3582(c)(1)(A) of Title 18, shall describe what should be considered extraordinary
   and compelling reasons for sentence reduction, including the criteria to be applied and a list
   of specific examples.” 28 U.S.C. 994(t) (emphasis added).

          7 In this regard, when Congress passed the First Step Act, modifying Section
   3582(c)(1)(A), it could have altered the statute’s requirement that any sentence reduction
   must be consistent with the Commission’s applicable policy statements. It did not. Congress
   also could have amended the provisions in 28 U.S.C. § 994 expressly vesting the Sentencing
   Commission with authority: (1) to issue policy statements regarding “the appropriate use” of
   Section 3582(c)’s sentence modification provisions, 28 U.S.C. § 994(a)(2)(C), and (2) to
   promulgate policy statements describing what should be considered extraordinary and
   compelling reasons for sentence reduction under Section 3582(c)(1)(A), id. § 944(t). Again, it
   did not.
          Further, recent circuit precedent confirms that courts must still apply
   Section 1B1.13’s substantive criteria to compassionate-release motions. See United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (discussing the First Step Act’s procedural
   changes to Section 3582(c)(1)(A) and affirming the district court’s denial of compassionate
   release, which applied Section 1B1.13’s policy statement describing when extraordinary and
   compelling reasons exist for sentence modification).


                                                10
Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 11 of 14 PageID #: 1428




   L.Ed.2d 356 (2020) (“And where, as here, Congress has simultaneously chosen to

   amend one statute in one way and a second statute in another way, we normally

   assume the differences in language imply differences in meaning.”). Likewise, this

   Court remains bound by circuit precedent confirming that the Sentencing

   Commission’s policy statements are binding in Section 3582(c) proceedings. See

   Garcia, 655 F.3d at 435 (“If a sentence reduction is inconsistent with a policy

   statement, it would violate § 3582(c)’s directive, so policy statements must be

   binding.”).

         Further, the Fifth Circuit recently approached a compassionate-release motion

   from the perspective that the sentencing guidelines are binding. See generally United

   States v. Bell, 823 F.App’x 283 (5th Cir. 2020) (per curiam). In Bell, the defendant

   sought to appeal the denial of his compassionate-release motion under 18 U.S.C.

   § 3582(c)(1)(A) on the grounds that his sentence was “unduly long and [that] his guilty

   plea was not knowing and voluntary.” Id. at 284. The Fifth Circuit dismissed the

   appeal as frivolous because the defendant’s stated grounds for release were not any

   of the grounds contained in the commentary to U.S.S.G. § 1B1.3, and therefore, the

   stated grounds were not consistent with the policy statements of the Sentencing

   Commission as required by the statute. Id. While the court did not address the issue

   of whether the First Step Act changed the binding nature of the sentencing

   guidelines, an attempt to depart from the guidelines would not be considered frivolous

   unless the guidelines were binding.




                                             11
Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 12 of 14 PageID #: 1429




          For all of these reasons, the Court will adhere to the controlling text of

   Section 3582, together with Supreme Court and circuit precedent, confirming that

   any proposed sentence reduction under Section 3582(c)(1)(A) must be consistent with

   applicable policy statements issued by the Sentencing Commission.

   C. Woods’s Motion Must Be Dismissed for Lack of Jurisdiction.

          Because     Woods’s     modification-of-sentence      motion    fails   to   meet    the

   requirements of Section 3582(c)(1)(A), it must be dismissed for lack of jurisdiction. It

   is well-settled in the Fifth Circuit that 18 U.S.C. § 3582 sets out the limited instances

   in which a district court has jurisdiction to modify a term of imprisonment. See, e.g.,

   United States v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010) (per curiam) (citing

   United States v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997)) (“The district court’s

   jurisdiction to correct or modify a defendant’s sentence is limited to those specific

   circumstances enumerated by Congress in 18 U.S.C. § 3582.”); United States v.

   Marion, 79 F.App’x 46, 46 (5th Cir. 2003) (per curiam) (citing United States v. Early,

   27 F.3d 140, 142 (5th Cir. 1994)) (stating that “Section 3582(c) limits sentence

   modification only to certain narrow circumstances, none of which are applicable in

   Marion’s case,” and dismissing the motion because it was “unauthorized and without

   a jurisdictional basis”). In a line of cases spanning over two decades, circuit case law

   has repeatedly reaffirmed that Section 3582 provides a limited grant of jurisdiction

   for a district court to modify a term of imprisonment.8 See, e.g., United States v. Rene,


          8 The Fifth Circuit recently held that Section 3582(c)(1)(A)’s requirement that a
   defendant exhaust administrative remedies with the BOP before filing a compassionate-
   release motion in federal court is “a nonjurisdictional claim-processing rule.” United States v.
   Franco, 973 F.3d 465, 467–68 (5th Cir. 2020). However, Franco does not evince a departure


                                                 12
Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 13 of 14 PageID #: 1430




   785 F.App’x 240, 240–41 (5th Cir. 2019) (per curiam); Bridges, 116 F.3d at 1112.

   Because these cases speak in terms of Section 3582 as a whole, it follows that

   Section 3582(c)(1)(A),    and the      limitations within,      circumscribe    the   Court’s

   jurisdiction.

          Under the rule of finality, “[f]ederal courts are forbidden, as a general matter,

   to ‘modify a term of imprisonment once it has been imposed.’” Freeman v. United

   States, 564 U.S. 522, 526, 131 S.Ct. 2685, 180 L.Ed.2d 519 (2011) (plurality op.)

   (quoting 18 U.S.C. § 3582(c)); see also Dillon, 560 U.S. at 819 (same). This limitation

   on federal courts’ power is confirmed in the text of Section 3582. See 18 U.S.C.

   § 3582(c) (stating that, subject to certain exceptions, a court “may not modify a term

   of imprisonment once it has been imposed”).

          This “rule of finality is subject to a few narrow exceptions.” Freeman, 564 U.S.

   at 526. Section 3582 provides such exceptions, including an exception allowing the

   Director of the BOP, or a defendant who has fully exhausted all administrative rights,

   to move for a modification of the defendant’s imprisonment term based on the

   existence of “extraordinary and compelling reasons” warranting a reduction of the

   defendant’s sentence. See 18 U.S.C. § 3582(c)(1)(A)(i).9 If the text of an applicable




   from the decades of precedent holding that Section 3582’s substantive requirements are
   jurisdictional.

          9Beyond Section 3582, there are additional, limited exceptions to the finality rule. For
   example, Federal Rule of Criminal Procedure 35(a) authorizes a district court to “correct a
   sentence that resulted from arithmetical, technical, or other clear error,” and Rule 35(b)
   authorizes a district court to “reduce a sentence if the defendant, after sentencing, provided
   substantial assistance in investigating or prosecuting another person.”



                                                 13
Case 4:11-cr-00106-SDJ-KPJ Document 324 Filed 11/02/20 Page 14 of 14 PageID #: 1431




   exception is met, Section 3582 provides that the case falls within the district court’s

   adjudicatory authority to modify the defendant’s term of imprisonment. If the text of

   an applicable exception is not met, there is no jurisdictional basis for the court to

   modify the term of imprisonment given the longstanding, strict application of the

   finality rule.10 Thus, the exceptions set forth in the text of Section 3582 serve to create

   jurisdiction to modify a defendant’s term of imprisonment where no jurisdiction

   would otherwise exist under the finality rule.
          .
          Here, because Woods has failed to meet the controlling requirements for

   compassionate release set forth in Section 3582(c)(1)(A), his motion for compassionate

   release must be dismissed for lack of jurisdiction.

                                         III. CONCLUSION

          It is therefore ORDERED that Defendant Rodney Lewis Woods’s Motion for

   Modification of Sentence of Imprisonment, (Dkt. #320), is DISMISSED for lack of

   jurisdiction.

               So ORDERED and SIGNED this 2nd day of November, 2020.




                                                               ____________________________________
                                                               SEAN D. JORDAN
                                                               UNITED STATES DISTRICT JUDGE




          10 See United States v. Smith, 438 F.3d 796, 799 (7th Cir. 2006) (Easterbrook, J.),
   overruled by Taylor, 778 F.3d at 671 (7th Cir. 2015) (explaining that, “[b]ecause § 3582(c)
   limits the substantive authority of the district court, it is a real ‘jurisdictional’ rule, rather
   than a case-processing requirement”).


                                                  14
